           Case 7:20-cv-00894-CS Document 11 Filed 06/08/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
WENDY SWANTEK, individually and on behalf :
of all others similarly situated,             :  Case No. 7:20-cv-00894-CS
                                              :
                             Plaintiff,       :
                                              :  NOTICE OF APPEARANCE
                v.                            :
                                              :
MORAN FOODS, LLC,
                                              :
                                              :
                                              :
                             Defendant.       :
                                              :
----------------------------------- X


         PLEASE TAKE NOTICE that the undersigned, Philip A. Goldstein, hereby appears as

counsel for Defendant Moran Foods, LLC and requests that all parties and interested persons serve

copies of any and all papers, notices and correspondence on the undersigned at the address listed

below.

Dated: New York, New York
       June 8, 2020
                                                 /s/ Philip A. Goldstein
                                                Philip A. Goldstein
                                                MCGUIREWOODS LLP
                                                1251 Avenue of the Americas, 20th Floor
                                                New York, New York 10020-1104
                                                Phone: (212) 548-2167
                                                Fax: (212) 548-2150
                                                pagoldstein@mcguirewoods.com

                                                Counsel for Defendant Moran Foods, LLC
           Case 7:20-cv-00894-CS Document 11 Filed 06/08/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 8, 2020, I caused the foregoing Notice of Appearance

to be electronically filed with the Clerk of the Court using the Court’s CM/ECF system, which

will send notification of such filing to all counsel of record in this action.

                                                        /s/ Philip A. Goldstein
                                                        Philip A. Goldstein

                                                        Counsel for Defendant Moran Foods, LLC
